 1
 2
                                       JS-6
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    JOSE OSVALDO ARTEAGA,                     Case No. CV 08-599-DDP (KK)
11                               Petitioner,
12                       v.                     JUDGMENT
13    KEN CLARK, Warden,
14                                Respondent.
15
16
17         Pursuant to the Order Accepting Final Findings and Recommendation of
18   United States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the First Amended Petition is DENIED
20   and this action is DISMISSED with prejudice.
21
22   Dated: 11-5-18
                                          HONORABLE DEAN D. PREGERSON
23                                        United States District Judge
24
25
26
27
28
